Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.1 Page 1 of 10




                                                   20MJ2575




6/30/20
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.2 Page 2 of 10




 1                                         AFFIDAVIT
 2         I, Task Force Officer Jacob Sanchez, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6               a. A pink and black Samsung cellular telephone (Target Device 1); and
 7               b. A black LG cellular telephone (Target Device 2) (collectively referred to
 8                  as the “Target Devices”)
 9 As further described in Attachments A-1 and A-2, and to seize evidence of crimes,
10 specifically violations of Title 21, United States Code, Sections 952, 960 and 963 as further
11 described in Attachment B. The requested warrant relates to the investigation and
12 prosecution of Shawneea RAUCH for importing approximately 220 grams of fentanyl from
13 Mexico into the United States. The Target Devices are currently in the non-drug evidence
14 room located at the Drug Enforcement Administration, San Diego Field Division, 4560
15 Viewridge Avenue, San Diego, CA.
16         2.    The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Devices, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                       BACKGROUND
22         3.    I have been employed as a Task Force Officer with the Drug Enforcement
23 Administration since (DEA) since February 2018. I am presently assigned to the DEA San
24 Diego Field Division, Narcotic Task Force (NTF). I have been a Deputy Sheriff with the
25 San Diego Sheriff's Department for approximately 6 years.
26         4.    During my tenure with DEA and other federal task forces, I have participated
27 in the investigation of various narcotics trafficking organizations involved in the
28 importation and distribution of controlled substances into and through the Southern District

                                                1
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.3 Page 3 of 10




 1 of California. Through my training, experience, and conversations with other law
 2 enforcement officers experienced in narcotics trafficking investigations, I have gained a
 3 working knowledge of the operational habits of narcotics traffickers, in particular those
 4 who attempt to import narcotics into the United States from Mexico at Ports of Entry.
 5         5.    I am aware that it is common practice for narcotics traffickers to work in
 6 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 7 to smuggle controlled substances into the United States from Mexico by concealing the
 8 controlled substances in vehicles that enter the United States at Ports of Entry such as the
 9 San Ysidro Port of Entry and the Otay Mesa Port of Entry. Another common tactic utilized
10 by narcotics traffickers is to smuggle controlled substances into the United States from
11 Mexico by concealing the controlled substances with individuals known as body carriers
12 who conceal the narcotics on their persons.
13         6.     With respect to the importation of narcotics in these manners, I am aware that
14 narcotics traffickers in Mexico frequently communicate with the individuals (drivers or
15 body carriers) responsible for driving the vehicle or body carrying the concealed narcotics
16 into the United States. These communications can occur before, during and after the
17 narcotics are imported into the United States. For example, prior to the importation,
18 narcotics traffickers frequently communicate with the driver or body carrier regarding
19 arrangements and preparation for the narcotics importation. When the importation is
20 underway, narcotics traffickers frequently communicate with the driver or body carrier to
21 remotely monitor the progress of the narcotics, provide instructions to the driver or body
22 carrier and warn accomplices about law enforcement activity. When the narcotics have
23 been imported into the United States, narcotics traffickers may communicate with the
24 driver or body carrier to provide further instructions regarding the transportation of the
25 narcotics to a destination within the United States.
26         7.    Based upon my training, experience, and consultations with law enforcement
27 officers experienced in narcotics trafficking investigations, and all the facts and opinions
28 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))

                                                2
        Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.4 Page 4 of 10




 1 can and often do contain electronic evidence, including, for example, phone logs and
 2 contacts, voice and text communications, and data, such as emails, text messages, chats
 3 and chat logs from various third-party applications, photographs, audio files, videos, and
 4 location data. This information can be stored within disks, memory cards, deleted data,
 5 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 6 telephone. Specifically, searches of cellular telephones of individuals involved in the
 7 importation of narcotics may yield evidence:
 8
           a.    tending to indicate efforts to import controlled substances from Mexico
 9               into the United States;
10
           b.    tending to identify accounts, facilities, storage devices, and/or services–
11               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
12
                 United States;
13
           c.    tending to identify co-conspirators, criminal associates, or others involved
14
                 in importation of controlled substances from Mexico into the United
15               States;
16
           d.    tending to identify travel to or presence at locations involved in the
17               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
18
19         e.    tending to identify the user of, or persons with control over or access to,
20               the Target Device; and/or

21         f.    tending to place in context, identify the creator or recipient of, or establish
22               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
23
                         FACTS SUPPORTING PROBABLE CAUSE
24
           8.    On June 26, 2020, Shawneea RAUCH and Roxanne ELKASSIS attempted to
25
     enter the United States from Mexico via the San Ysidro Port of Entry (SYS
26
     POE) Pedestrian Lanes. While walking through the pre-primary area of the port of entry,
27
     a narcotics detection K-9 alerted to both RAUCH and ELKASSIS as they were attempting
28
     to enter the country. RAUCH and ELKASSIS gave a negative declaration. Both RAUCH
                                                 3
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.5 Page 5 of 10




 1 and ELKASSIS were escorted to secondary for further inspection.
 2         9.    In the secondary inspection area, RAUCH stated she had something in her
 3 groin and bra area. CBP officers removed two plastic baggies containing blue pills,
 4 identical to pills containing fentanyl. The pills later tested positive for fentanyl and had a
 5 weight of 220 grams. RAUCH was then placed under arrest by CBP officers. The pills
 6 were seized by CBP Officers and will be submitted to the DEA lab for purity testing.
 7         10.   At the SYS POE, SA Gray and TFO Sanchez interviewed RAUCH. TFO
 8 Sanchez read RAUCH her Miranda warnings, to which RAUCH stated she understood her
 9 rights and was willing to speak with agents. The interview was audio/video recorded. The
10 following is a synopsis of the interview provided by RAUCH.
11         11.   RAUCH said she knew it was illegal to bring narcotics across the international
12 border. RAUCH said she was trying to get her friend "Marcos" out of a problem, because
13 "Marcos" had ran off with people's money. RAUCH said "they" asked RAUCH to smuggle
14 the pills, and had been asking her for about a month. RAUCH said she finally agreed to
15 smuggle the pills because "Marcos" was a good friend to her and this would be a good way
16 to help her friend (Marcos) clear his problems with the people he owed.
17         12.   RAUCH said she went to Tijuana a few hours before her arrest and met with
18 an unknown male and two females. The two females removed the pills from their chest
19 area and gave them to RAUCH and ELKASSIS. RAUCH and ELKASSIS drove around
20 the block with the people they just met and hid the pills on their person. RAUCH and
21 ELKASSIS were dropped off at the border and attempted to smuggle the pills. If RAUCH
22 and ELKASSIS were successful, they were going to retrieve RAUCH's vehicle from the
23 parking lot near the border and drive to Chula Vista. From Chula Vista, they were told
24 they would be driving to Los Angeles, CA. RAUCH said she believed she would receive
25 a phone call once they crossed the border, in order to receive further instructions. RAUCH
26 said she did not know who was going to call her to relay those instructions.
27         13.   During the arrest of RAUCH, agents seized Target Device 1 and Target
28 Device 2, which were in her possession. RAUCH admitted during her post-Miranda

                                                4
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.6 Page 6 of 10




 1 interview that Target Device 1 and Target Device 2 belonged to her. The Target Devices
 2 are currently in the non-drug evidence room located at the Drug Enforcement
 3 Administration, San Diego Field Division, 4560 Viewridge Avenue, San Diego, CA.
 4         14.   Based upon my experience and training, consultation with other law
 5 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 6 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 7 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
 8 information are stored in the memory of the Target Devices. In light of the above facts and
 9 my experience and training, there is probable cause to believe that RAUCH was using the
10 Target Devices to communicate with others to further the importation of illicit narcotics
11 into the United States. Further, in my training and experience, narcotics traffickers may be
12 involved in the planning and coordination of a drug smuggling event in the days and weeks
13 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
14 continue to attempt to communicate with a defendant after their arrest to determine the
15 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
16 for individuals, such as RAUCH, to attempt to minimize the amount of time they were
17 involved in their smuggling activities, and for the individuals to be involved for weeks and
18 months longer than they claim. Accordingly, I request permission to search the Target
19 Devices for data beginning on May 26, 2020 up to and including June 26, 2020.
20                                     METHODOLOGY
21         15.   It is not possible to determine, merely by knowing the cellular telephone’s
22 make, model and serial number, the nature and types of services to which the device is
23 subscribed and the nature of the data stored on the device. Cellular devices today can be
24 simple cellular telephones and text message devices, can include cameras, can serve as
25 personal digital assistants and have functions such as calendars and full address books and
26 can be mini-computers allowing for electronic mail services, web services and rudimentary
27 word processing. An increasing number of cellular service providers now allow for their
28 subscribers to access their device over the internet and remotely destroy all of the data

                                               5
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.7 Page 7 of 10




 1 contained on the device. For that reason, the device may only be powered in a secure
 2 environment or, if possible, started in “flight mode” which disables access to the network.
 3 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 4 equivalents and store information in volatile memory within the device or in memory cards
 5 inserted into the device. Current technology provides some solutions for acquiring some of
 6 the data stored in some cellular telephone models using forensic hardware and software.
 7 Even if some of the stored information on the device may be acquired forensically, not all
 8 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9 data acquisition or that have potentially relevant data stored that is not subject to such
10 acquisition, the examiner must inspect the device manually and record the process and the
11 results using digital photography. This process is time and labor intensive and may take
12 weeks or longer.
13     16.       Following the issuance of this warrant, I will collect the Target Devices and
14 subject it to analysis. All forensic analysis of the data contained within the telephone and
15 its memory cards will employ search protocols directed exclusively to the identification
16 and extraction of data within the scope of this warrant.
17     17.       Based on the foregoing, identifying and extracting data subject to seizure
18 pursuant to this warrant may require a range of data analysis techniques, including manual
19 review, and, consequently, may take weeks or months. The personnel conducting the
20 identification and extraction of data will complete the analysis within 90 days, absent
21 further application to this court.
22                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23     18.       Law enforcement has not previously attempted to obtain the evidence
24 sought by this warrant.
25                                        CONCLUSION
26     19.       Based on the facts and information set forth above, I submit there is probable
27 cause to believe that a search of the Target Devices will yield evidence of RAUCH's
28 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I

                                                6
       Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.8 Page 8 of 10




 1 request that the Court issue a warrant authorizing law enforcement to search the item
 2 described in Attachments A-1 and A-2 and seize the items listed in Attachment B using the
 3 above-described methodology.
 4
 5 I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7                                         ____________________________
                                           Task Force Officer Jacob Sanchez
 8
                                           Drug Enforcement Administration
 9
10 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
                             30 day of June, 2020.
   4.1 by telephone on this ____
11
12 _________________________
   Honorable JILL BURKHARDT
13 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
   Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.9 Page 9 of 10



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

   b. A black LG cellular telephone (Target Device 2)

Target Device 2 is currently in the possession of Drug Enforcement Administration,
4560 Viewridge Avenue, San Diego, CA.
  Case 3:20-mj-02575-JLB Document 1 Filed 07/01/20 PageID.10 Page 10 of 10




                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the Target Devices described in Attachments A-1 and A-
2 includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the Target Devices for evidence
described below. The seizure and search of the Target Devices shall follow the search
methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of May 26, 2020, up to and including June 26, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, heroin, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
